United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Inventors: Sights et al.				:
Application No. 16/288,090			:		Decision on Petitions
Filing Date: February 27, 2019		:				
Attorney Docket No. LEVIP109		:


This is a decision on the petition under 37 C.F.R. § 1.46 filed August 27, 2021.  This is also a decision on the petition under 37 C.F.R. § 1.181 filed September 9, 2021, to withdraw the holding of abandonment.

The petition under 37 C.F.R. § 1.46 is dismissed as moot.

The petition under 37 C.F.R. § 1.181 is dismissed.

Any renewed petition filed in response to this decision must be filed within TWO (2) MONTHS from the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  Any renewed petition to withdraw the holding of abandonment should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

Petition under 37 C.F.R. § 1.46

Levi Strauss & Co. (“Levi Strauss”) and Jeanologia S.L. (“Jeanologia) are the applicants.

An applicant must file a petition under 37 C.F.R. § 1.46(b)(2) establishing the applicant has a sufficient proprietary interest if both of the following are true:

(1)	None of the inventors have assigned their rights to the applicant, and
(2)	None of the inventors are under an obligation to assign their rights to the applicant. 

Several inventors have assigned their rights to Levi Strauss.  Therefore, the petition under          37 C.F.R. 1.46 is unnecessary and is hereby dismissed as moot.

Petition under 37 C.F.R. § 1.181

The Office issued a Notice of Allowance on May 27, 2021.

The Office issued a Notice Requiring Inventor’s Oath or Declaration on June 1, 2021.  The notice requires the submission of an oath or declaration in compliance with 37 C.F.R. § 1.63, or a
substitute statement in compliance with 37 C.F.R. § 1.64, executed by or with respect to each of the inventors.  The notice states the application will become abandoned if the required items are not filed on or before the date the issue fee is paid.

The inventors of record are as follows:

(1)	James Barton Sights,
(2)	Elizabeth O’ Neill, 
(3)	Jeff Zens,
(4)	Benjamin Bell, 
(5)	Jennifer Schultz, 
(6)	Debdulal Mahanty, 
(7)	Ozgur Taylan Kuzucu, 
(8)	Christopher Schultz, 
(9)	Vicente Albert,
(10)	Albert Sans, and
(11)	Josep Maria Carbonell.

The following items were filed on August 27, 2021:

	(1)	Issue fee,
	(2)	Declarations executed by inventors (1), (2), and (4)-(8) set forth above, and
	(3)	Substitute Statements for inventors (3) and (9)-(11) executed by Levi Strauss.

A substitute statement must be signed by all of the applicants.

The items filed August 27, 2021, do not include substitute statements for inventors (3) and       (9)-(11) executed by Jeanologia.  In other words, the Office did not receive a proper oath, declaration, or substitute statement for inventors (3) and (9)-(11) on or before the date the issue fee was paid.  As a result, the application became abandoned on August 28, 2021.

The Office issued a Notice of Abandonment on September 9, 2021.  The petition to withdraw the holding of abandonment was filed later on the same date.

The petition fails to establish the Office received an executed oath, an executed declaration, or a substitute statement executed by both applicants for inventors (3) and (9)-(11) on or before the date the issue fee was paid.  Therefore, the holding of abandonment will not be withdrawn.

Applicants may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (unless previously filed), the required petition fee ($2,100 for an undiscounted entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A petition to revive form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.  The reply that must be filed with the petition is an executed oath, an executed declaration, or a substitute statement executed by Jeanologia for inventors (3) and (9)-(11).
Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Petitions Attorney Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions
 




    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.